     Case 3:14-cv-00202-JAH-BLM Document 94 Filed 07/17/20 PageID.1129 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 14CV202-JAH (BLM)
11    JASON DECARLO, individually and on behalf
      of all others similarly situated,
12                                                           ORDER GRANTING JOINT MOTION
                                            Plaintiff,       FOR PROTECTIVE ORDER WITH
13                                                           MODIFICATION
      v.
14
                                                             [ECF No. 93]
      COSTCO WHOLESALE CORPORATION,
15
                                         Defendant.
16

17

18           On July 15, 2020, the parties filed a joint motion requesting that the Court enter the

19    parties’ Protective Order. ECF No. 93. The Court has considered the Stipulated Protective Order

20    and, for good cause shown, the joint motion is GRANTED with the following modification:

21           Paragraph 11 should read: FILING PROTECTED MATERIAL. “Before any materials

22    produced in discovery, answers to interrogatories, responses to requests for admissions,

23    deposition transcripts, or other documents which are designated as Confidential Information are

24    filed with the Court for any purpose, the party seeking to file such material must seek permission

25    of the Court to file the material under seal. A sealing order may issue only upon a showing that

26    the information is privileged or protectable under the law. The request must be narrowly tailored

27    to seek sealing only of the confidential or privileged material. To file a document under seal,

28    the parties must comply with the procedures explained in Section 2.j of the Electronic Case Filing

                                                         1
                                                                                      14CV202-JAH (BLM)
     Case 3:14-cv-00202-JAH-BLM Document 94 Filed 07/17/20 PageID.1130 Page 2 of 2



1     Administrative Policies and Procedures Manual for the United States District Court for the

2     Southern District of California and Civil Local Rule 79.2. In addition, in accordance with

3     Judge Major’s preferences, a party must file a ‘public’ version of any document that

4     it seeks to file under seal. In the public version, the party may redact only that

5     information that is deemed ‘Confidential.’        The party should file the redacted

6     document(s) simultaneously with a joint motion or ex parte application requesting

7     that the confidential portions of the document(s) be filed under seal and setting

8     forth good cause for the request.”

9           IT IS SO ORDERED.

10    Dated: 7/17/2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
                                                                                14CV202-JAH (BLM)
